MURRAY, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
Where a tract of land sold for a gross sum is described by specific boundaries, and as containing so many acres, more or less—the vendor cannot recover for the overplus, if on a survey it be ascertained that more land is contained in the tract than the precise amount named in the deed.
In this case there, does not appear to have been an understanding for the sale of any exact quantity of land.
. The findings of fact by the Court below, are conclusive upon the light of the appellant.
Judgment affirmed, with costs.